DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Claims 1-21 are directed to the abstract idea of classifying a hail zone, an entire rain zone, and a hail-rain mixed zone between the hail zone and the entire rain zone and estimating intensity of classified zone based on values of the horizontal reflectivity ZH, the differential reflectivity ZDR, and specific differential phase KDP specified in a mean distribution curve between ZH and ZDR, as explained in detail below.
	The independent claims 1 and 12 recite apparatus and method for performing the steps of classify rainfall/hail zones and estimate rainfall intensity for each zone classified based on values of the horizontal reflectivity ZH, the differential reflectivity ZDR, and specific differential phase KDP using a dual-polarization weather radar. These steps are grouped as Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations.
	These judicial exceptions are not integrated into a practical application because the additional elements, the data gathering step, (claims 1 and 12) "obtained through a dual- polarization radar" are mere data gathering that do not add a meaningful limitation to the method as they are insignificant extra-solution activity. Furthermore, the additional elements (claim 1) the “a hail/rain zone classifying unit and a rainfall estimating unit” are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than using a computer as a tool to perform an abstract idea. All of which are considered not indicative of integration into a practical application (see "Federal Register I Vol. 84, No. 4/ Monday, January 7, 2019 I Notices" - page 55, second column).
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the data gathering steps are mere data collect steps which fall under insignificant extra solution activity and deemed insufficient to qualify as "significantly more" - see MPEP 2106.05(g). The additional elements of the units are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea and deemed insufficient to qualify as "significantly more" see MPEP 2106.05(f).
	Dependent claims 2-11 and 13-21 when analyzed as a whole are patent ineligible under 35 U.S.C. §101 because the dependent claims fail to establish that the claims are not directed to an abstract idea as they are directed mathematical concepts and/or mental processes and do not add significantly more to the abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayano (WO 2017/051647).
	Regarding claims 1 and 12, Hayano discloses an apparatus and a method for estimating rainfall of hail and rain using a dual-polarization weather radar, the apparatus comprising:
	a hail/rain zone classifying unit that classifies a hail zone, an entire rain zone, and a hail-rain mixed zone between the hail zone and the entire rain zone, based on zones and a mean distribution curve between horizontal reflectivity ZH and differential reflectivity ZDR derived from an observed raindrop size distribution, by using values of the horizontal reflectivity ZH and the differential reflectivity ZDR at respective observation points contained in input observation information of the dual-polarization weather radar (page 4 lines 127-128; e.g., Precipitation particle types (rain, snow, hail, hail, etc.) at each point Pn in the region Z can be accurately discriminated) and (page 4 lines 130-135; e.g., the weather radar device 1 can calculate a plurality of types of polarization parameters (horizontal polarization reflection intensity Zhh, reflection factor difference Zdr, interpolar phase difference change rate Kdp, etc.), and based on these, described above. It is possible to calculate the precipitation intensity and determine the type of precipitation particles as described above); and
	a rainfall estimating unit that estimates rainfall intensity for each zone classified by the hail/rain zone classifying unit, by using observation information of horizontal reflectivity ZH, differential reflectivity ZDR, and specific differential phase KDP  (page 5 lines 167-169; e.g., to calculate the precipitation intensity and determine the precipitation particle type at each point Pn in the observation area Z) and (Page 5 lines 188-197; e.g., calculates polarization parameters such as horizontal polarization reflection intensity Zhh, reflection factor difference Zdr, interpolar phase difference change rate Kdp, and correlation coefficient p hv for each point Pn) .
Allowable Subject Matter
Claims 2-11 and 13-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648